 1
 2                                           JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     MARIO WILLIAMS,                   ) NO. CV 17-8068-CJC (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   WARREN MONTGOMERY,                )
                                       )
15                   Respondent.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed with
19   prejudice.
20
21
22   DATED:       November 26, 2018                   ________________________________
23                                                           CORMAC J. CARNEY
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
